Not for Publication

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


    MARLO KENNEDY, on behalf of herself
    and all others similarly situated,

                 Plaintiff.�,                          Civil Action No. 18-10695 (JMV) (CLW)

          v.                                                           OPINION

    LVNV FUNDING LLC and ALLIED
    INTERSTATE, LLC,

                 Defendants.


    John Michael Vazguez, U.S.D.J.

         In this case, Plaintiff Marlo Kennedy alleges that Defendants LVNV Funding LLC

("L VNV") and Allied Interstate, LLC ("Allied") engaged in debt collecting practices that violate

the Fair Debt Collection Practices Act ("FDCPA"), 15 U.S.C. § 1692 et seq. D.E. I. Currently

pending before the Court is Defendants' motion to compel arbitration and dismiss the current

action in favor of arbitration pursuant to Fed. R. Civ. P. 12(b)(6) and Sections 3 and 4 of the

Federal Arbitration Act ("FAA"), 9 U.S.C. §§ 1-16. D.E. 11-4. The Court reviewed the parties'

submissions in support and in opposition, 1 and considered the motion without oral ari,'l.lment

pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78. l(b). For the reasons stated below, Defendants'

motion to dismiss is denied.



1Defendants' brief in support of their motion will be referred to as "Def. Br.," D.E. 11-4; Plaintiffs
brief in opposition will be referred to as "Pl. Opp'n," D.E. 14; Defendants' reply will be referred
to as "Def. Reply," D.E. 17; and Plaintiffs notice of supplemental authority will be referred to as
"Pl. Supp. Auth.," D.E. I 8.
      I. INTRODUCTION2

          In February 2012, Plaintiff entered into personal credit card agreement (the “Agreement”)

with Credit One Bank, N.A. (“Credit One”). Compl.         ¶   25. Plaintiff then incurred debt on this

credit card (the “Debt”) and allegedly defaulted on her payments to Credit One. Id.       ¶ 30.    After

this default, Defendant LVNV allegedly purchased the Debt from Credit One. Id.         ¶ 31.   Then, on

or before February 3, 2018, LVNV referred the Debt to Allied for collection purposes. Id.          ¶ 34.
Allied then mailed a letter (the “Letter”) to Plaintiff in an effort to collect on the Debt. Id.   ¶ 40;
D.E. 1-1. Plaintiffalleges that the Letter violates the FDCPA, serving as the basis for this action.

let   ¶ 58.   Plaintiff filed her Complaint on June 16, 2018. Compl.

          The Agreement3 between Plaintiff and Credit One included an arbitration provision that

states, in relevant part, “[y]ou and we agree that you or we may, without the other’s consent,

require that any controversy or dispute between you and us (all of which are called “Claims”), be

submitted to mandatory, binding arbitration.” D.E. 11-2 at 5; D.E. 11-3 at 5. Elsewhere in the

Agreement, the Agreement clarifies that “we,’ ‘us,’ ‘our,’ and ‘Credit One Bank’ refer to Credit

One Bank, NA., its successors or assigns.” D.E. 11-2 at 1. The parties agree that this is the




2
  The facts are derived from Plaintiffs’ Complaint (“Compl.”), D.E. I, and the documents relied
upon therein, D.E. 11-2; D.E. 11-3. When reviewing a motion to dismiss, the Court accepts as
true all well-pleaded facts in the complaint. Fowler i’. UPMC Shadyside, 57$ F.3d 203, 210 (3d
Cir. 2009). A court may also consider any document integral to or relied upon in the complaint
and matters of public record. In re Burlington Coat Factoty Sec. Litig., 114 F.3d 1410, 1426 (3d
Cir. 1997); see also In re Donald I Trump Casino Sec. Litig.-Taj Malial Litig., 7 F.3d 357, 368
(3d Cir. 1993) (“a court may consider an undisputedly authentic document that a defendant
attaches as an exhibit to a motion to dismiss if the plaintiffs claims are based on the document.”).

  It appears that a 2016 Change of Tents modified the Agreement. See D.E. 11-3. Both contracts
include materially the same language regarding arbitration and although the parties do not clarify
which contract controls this dispute, the parties agree on the relevant language at issue. Therefore,
the Court evaluates this relevant language and refers generally to these two contracts as the
Agreement.
                                                    2
language at issue in the current motion. Def. Br. at 2-3; P1. Opp’n at 4-5. The parties disagree,

however, as to whether this language allows Defendants to compel arbitration in the present matter.

Def. Br. at 4-14; P1. Opp’n at 5-15.

       On August 23, 2018, Defendants moved to compel arbitration and dismiss the current

action in favor of arbitration. Def. Br. Plaintiff opposed this motion on September 17. 2018. P1.

Opp’n. Defendants replied on September 28, 2018. Plaintiff then filed a supplemental notice of

authority on March 29, 20W. notifying the Court of Judge Hayden’s recent decision in Page           i.


N.A.R. Inc., No. 18-2200, 2019 WL 1370146 (D.N.J. Mar. 26. 2019), which dealt with a motion

to compel arbitration under similar circumstances. P1. Supp. Auth.

           Page recognized the appropriate standard for evaluating a motion to compel arbitration in

circumstances such as this, stating:

                  [a1though the Court may apply the Rule 12(b)(6) standard to a
                  motion to compel arbitration when the affirmative defense of
                  arbitrability is apparent on the face of the complaint or the
                  documents relied on in it, that standard is inappropriate when the
                  complaint either does not clearly establish the parties’ agreement to
                  arbitrate or the opposing party has “come forth with reliable
                  evidence” amounting to more than a “naked assertion      .  that it did
                                                                               .   .



                  not intend to be bound by the arbitration agreement.”

Id. at *4 (quoting Guidotti    i’.   Legal Helpers Debt Resolution. L.L.C’., 716 F.3d 764, 773-74 (3d

Cir. 2013)).     In such instances, “the motion must be evaluated under the summary judgment

standard in Fed. R. Civ. P. 56, following a ‘restricted inquiry into factual issues’ to allow

evaluation of whether a meeting of the minds existed on the arbitration agreement.” hi (quoting

Guklotti, 716 F.3d at 774). “The Court is thus required to allow the non-movant to conduct ‘limited

discovery’ on the ‘narrow issue’ of the validity of the arbitration agreement when there is no clearly

established agreement to arbitrate on the face of the complaint.” Id. (quoting Guidotti, 716 F.3d

at 774).


                                                      3
   II. ANALYSIS

       The FAA “creates a body of federal substantive law establishing and governing the duty to

honor agreements to arbitrate disputes.” Century Indent Co. v. Certain Undenvriters at Lloyd’s,

London, 584 F.3d 513, 522 (3d Cir. 2009) (citing 9 U.S.C.     § I   et seq.). “Congress designed the

FAA to overrule the judiciary’s longstanding reluctance to enforce agreements to arbitrate   .   .   .   and

in the FAA expressed a strong federal policy in favor of resolving disputes through arbitration.”

Id. (internal quotations omitted). “The strong federal policy favoring arbitration, however, does

not lead automatically to the submission of a dispute to arbitration upon the demand of a party to

the dispute.” Id. Instead, “[b]efore compelling a party to arbitrate pursuant to the FAA, a court

must determine that (1) there is an agreement to arbitrate and (2) the dispute at issue falls within

the scope of that agreement.” Id. (citing Kinds v, Dickie, Mc€’amey & Chilcote, P.C., 560 F.3d

156, 160 (3d Cir. 2009)).

       Here, the Court finds the first element to be dispositive. Plaintiff and Credit One entered

into a valid agreement to arbitrate (the Agreement); neither party disputes this. Def. Br. at 8; P1.

Opp’n at 4. However, Credit One is not a party in this case. The terms of the Agreement allow

Credit One or “its successors or assigns” to compel arbitration. D.E. 11-2 at 1, 5; D.E. 11-3 at I.

Defendants therefore argue that they are “successors or assigns” of Credit One as to Plaintiffs

Debt, stating that “[a]fler Plaintiff defaulted on the Debt, LVNV purchased the Debt and

subsequently assigned the Debt to Allied for collections purposes.” Def. Br. at 8. Plaintiff argues

that Defendants are not “successors or assigns” of Credit One as to her Debt, as Defendants offer

no proof of succession or assignment. P1. Opp’n at 7.

       Defendants’ failure to provide proof of succession or assignment warrants additional

discovery. See Page, 2019 WL 1370146, at *5; Lance v Midland Credit Mgrnt. Inc., No. CV 18-



                                                 4
4933. 2019 WL 1318542, at *8 (E.D. Pa. Mar. 22. 2019); Torres v. Rushmore Scn’. Cm, LLC, No.

18-9236.2018 WL 5669175, at *2 (D.N.J. Oct. 31,2018). In Page, the plaintiffbrought a putative

                                                                                                   *
class action against the defendant debt collector for violations of the FDCPA. Id. at                  I. The

defendant debt collector moved to compel arbitration, relying on an arbitration agreement between

the plaintiff and the original creditor. Id. The arbitration agreement included materially the same

language as here, stating that “you and we agree that either party may.    .   .   require arbitration,” and

defining ‘•ve’• as the orithnal creditor. “its successors and assigns.” Id. at *2. The defendant stated

via declaration that is was an “assign” of the original creditor and attached a purported assignment

to the declaration. id. at *4 The court noted, however, that the “assignment is not specific as to

[the plaintiffl’s debt,” and therefore arbitrability was not apparent on the face of the complaint or

documents relied upon therein. Id. Accordingly, the court ordered “limited discovery into whether

[the original creditor] validly assigned its rights to [the defendant] and thereby enabled [the

defendant] to invoke the arbitration provision.” Id.; see also Lance, 2019 WL 1318542, at *8

(denying defendant debt collector’s motion to compel arbitration when arbitrability was

ambiguous, and ordering limited discovery on this issue); Torres, 2018 WL 56691 75, at *2 (same).

        Here, the Court finds that arbitrability is ambiguous on the face of the Complaint and

documents relied upon therein; it is unclear whether an arbitration agreement exists between the

parties to this action. The Complaint relies upon the Agreement. e.g.. Compl. ¶ 25-29. which

Defendants attach in pertinent part to their motion to dismiss. D.E. 11-2; D.E. 11-3. Plaintiff

entered into the Aareement with Credit One, a non-party in this action.                Compl. i 25. The

Agreement contains an Arbitration Provision. D.E. 11-2 at 5; D.E. 11-3 at 5. This Arbitration

Provision. however. only allows Defendants to compel arbitration if they are “successors or




                                                   5
assigns” of Credit One.4      Rh; D.E. 11-2 at 2. The Declaration of Jeffrey Meek, attached to

Defendants’ moving brief, states that “[u]pon information and belief, the Debt was eventually

assigned to Allied   ...   for collection purposes.” D.E. li-I ¶ 7. No assignment is attached to

Defendants’ moving brief or reply. This single assertion in a declaration is insufficient to compel

arbitration at this stage. The Court denies Defendants’ motion to dismiss without prejudice and

orders limited discovery on whether Defendants succeeded in or were assigned Credit One’s right

to collect on Plaintiffs Debt under the Agreement. After limited discovery. Defendants may file

a renewed motion to compel arbitration, which the Court will review under a Fed. R. Civ. P. 56

standard. See Guidotti, 716 F.3d at 776; Tories, 2018 WL 5669175, at *2.

    III. CONCLUSION

       In sum, the Court denies Defendants’ motion to dismiss Plaintiffs Complaint without

prejudice. The Court orders limited discovery on the issue of arbitrability. After this limited

discovery, Defendants may file a renewed motion to compel arbitration. An appropriate Order

accompanies this Opinion.

Dated: April 21, 2019

                                                                                     I
                                                      John v1ichael VazquezjC’St.J.




  To the extent that Defendants argue that they are “affiliated companies” of Credit One and
therefore entitled to compel arbitration, DeE Reply at 2, such argument is inappropriate. The
Agreement states that the Arbitration Provision covers “Claims that relate to    .   [an] affiliated
                                                                                     .   .



company.” RE. 11-2 at 5. The Agreement does not state that an affiliated     company    can compel
arbitration. By arguing that they are affiliated companies with Credit One and therefore entitled
to compel arbitration, Defendants would inappropriately be “conths[ingj the nature of the claims
covered by the arbitration clause with the question of who can compel arbitration.” White i,.
Sinioco, Inc.. 870 F.3d 257, 267 (3d Cir. 2017) (finding such when a defendant “point[ed] to the
portion of the arbitration clause [that] deline[d] the claims covered” as those made by “anyone
connected with us” and argued that it was entitled to compel arbitration because it was “connected
with” the original creditor).
                                                  6
